Robertson, Associate Justice.
Art. 2688 of the Revised Statutes authorizes the county court, when the final account of a guardian has been approved, to order him to turn over to those entitled to receive it the property in his hands. This authority necessarily embraces the jurisdiction to determine what property is in his official custody.
The only other question in the case is, whether the guardian is estopped from asserting that the land in controversy is not part of the trust estate by the judgment of the county court restating the final account. In the proceeding which resulted in the judgment pleaded, there was no issue before the court respecting the ownership of the land, or the validity of the orders by which the estate *358had been divested of its title, and the judgment does not, in terms, adjudicate any such issue. But, it is contended that the judgment can be sustained only upon the hypothesis that the land formed part of the estate. There is no doubt but that the court, in restating the account, proceeded upon the argument or theory that the estate had become reinvested with title to the land, but the title was not involved, tried or decided. All evidence respecting the title would have been irrelevant and impertinent to any issute before the court. A party is bound by the judgment, but not the logic, of courts. He is not forced to complain of a decree that satisfies him, because he knows that it has resulted from promises not involved, not proved or not true.
It is said that the court necessarily decided that the land belonged to the estate in order to state the account as contained in the judgment—otherwise the guardian is charged with the rents of his own land, and credited with the value of improvements erected upon it. This is quite paradoxical, but scarcely more so than that the court escaped the boundaries and utmost scope of the case before it, and determined, on illegitimate evidence, or no evidence, an issue so foreign as was the title to this land. The judgment rendered does not, in terms, or by necessary implication, affirm that the land belongs to the estate, and, hence, is not an estoppel, no matter what the court actually considered. Freeman on Judg., sec. 258.
It is also claimed that the guardian is estopped by his acceptance of. the judgment rendered more favorable to him by the misconception of the court. The idea seems to be, that he was put to his election to surrender the land or certain credits, and that the judgment made the election for him, and that he has ratified that election by not appealing from the judgment. He was compelled to no such alternative. If he owed his wards, they had no right to say to him, pay this debt or surrender this property.
The land passed from the estate by a valid sale, and has not been restored to it at all. The county and the district courts ought to have so held and rendered judgment against the appellees. If this had been done, they would, doubtless, have long since reviewed the final account of the guardian, as restated by the court, and corrected its manifest errors. If, then, the guardian’s bond should fail as security for the demands, they could charge the land in the guardian’s hands with any of their money used in its purchase, in a proper proceeding, and on proper proof. They were not entitled, summarily, to take the land instead of the debt. The judgment is reversed, and here rendered that appellees recover nothing by their suit, and that *359appellant go hence without day and recover all costs of the county, the district and the supreme courts.
Reversed and Rendered.
[Opinion delivered January 26, 1886.]